United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2044
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
William L. Shade,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 7, 2009
                                 Filed: April 8, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       After revoking William Shade’s supervised release, the district court1 sentenced
him to the statutory maximum prison term of 24 months, with no supervision to
follow. Shade appeals, arguing that the court did not adequately consider the relevant
factors under 18 U.S.C. § 3553(a) and that the sentence is unreasonable. We affirm.

      We conclude that the district court did not abuse its discretion in sentencing
Shade. See United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (standard of

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
review for sentence’s substantive reasonableness). Contrary to Shade’s argument, the
record reveals that the court was aware of, and applied, the relevant sentencing factors.
See 18 U.S.C. § 3583(e) (specifying § 3553(a) factors courts must consider in
deciding revocation sentence); Petreikis, 551 F.3d at 824-25 (district court need not
list every § 3553(a) factor when imposing revocation sentence as long as there is
evidence that court was aware of relevant factors). First, the court stated that it
believed Shade to be “incorrigible” based on his “conduct during the course of
supervision,” and it rejected his mitigating information as “not credible.” See 18
U.S.C. § 3553(a)(1) (nature and circumstances of offense, and history and
characteristics of defendant), (a)(2)(B) (need for sentence to adequately deter criminal
conduct), (a)(2)(C) (need for sentence to protect public from further crimes of
defendant). Second, it recommended that Shade be placed in a prison facility that
offered the 500-hour substance-abuse program. See 18 U.S.C. § 3553(a)(2)(D) (need
for sentence to provide treatment in most effective manner). Third, it considered the
statutory maximum and the advisory Guidelines range. See 18 U.S.C. § 3553(a)(4)
(kinds of sentence and sentencing range established for violation). Finally, the same
district judge presided over both the original sentencing and the revocation sentencing.
See United States v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005).

        Because the court considered the proper factors in imposing a sentence within
the statutory maximum and the advisory Guidelines range, we conclude that the
sentence is not unreasonable. See Petreikis, 551 F.3d at 824 (revocation sentences are
reviewed under same reasonableness standard that applies to initial sentencing;
sentence within Guidelines range is accorded presumption of reasonableness on
appeal); United States v. Nelson, 453 F.3d 1004, 1005-06 (8th Cir. 2006) (appellate
court reviews revocation sentence to determine whether it is unreasonable in relation
to, inter alia, advisory Guidelines range and applicable § 3553(a) factors; revocation
sentence of 24 months in prison without further supervision was not unreasonable
despite advisory range of 4-10 months where district court considered defendant’s
commission of multiple supervised-release violations, need for deterrence and

                                           -2-
incapacitation, and lengthy history of drug abuse making success in inpatient
treatment unlikely).

     Accordingly, we affirm the district court’s judgment.
                    ______________________________




                                      -3-